Title: Orderly Book, 28 September 1758
From: Washington, George
To: 



[28 September 1758]

Camp at Reas Town Thursday Septr 28th 1758
G. O.
Parole Droghida
Colo. for to morrow Colo. Montgomrie.
Field Officer for to morrow Lt Colo. Work.
Adjt for to morrow the 3. B. Pensylvanians.
All the out Posts to be releivd to morrow morng.
The Army to hold themselves in readiness to March at an Hours warning for which Reason all the baggage & equipage is to be over lookd the pack Horses Shod & the pack saddles fitted to their backs & nothing Superflouous to be Carried; As the Season advances & begins to turn Cold the Mens cloathing &c. to be made as comfortable & warm for them as the nature of the Service will admit of.
The No. Carolineans are to apply at the Head Quarters for money in order to put their Men in a Condition of moving forward.
The Maryland troops to do the Same.
As the late example of Doyle who was shot to Death for Desertion

by Sentence of a Genl Court Martial & the Clemency shown the others will it is hoped have a good effect upon the rest of the Army in preventing that Scandalous & infamous crime of Desertion by which they bring sure Ruin to themselves & shew their endeavours of betraying their Country to their Enemies.
The General therefore flatters himself that their will be no such thing for the Future & that though he is sensible that the Men have gone through a great deal of Fatigue during this Campaign, yet the remainder being so Short & the advance posts of the Army almost at the Enemys Nose the Genl therefore with great confidence depends upon the Mens Alicrity & Steadiness in Carrying on the rest of the Service that we may shew our Enemys the danger of rousing Brittons fired & animated with Love of their King & Country.
He therefore entreats & recommends to the whole that Considering the few numbers our Army consists of & the many Labourious & fatigueing Steps that are to be executed every one in ⟨His⟩ Station will Contribute all in his power to the forwarding of the Service with Alicrity & pleasure as every one must be Sensible that a good Understanding & a Mutual Cement of Hands & Hearts will most Certainly be the most surest means of a Completion to all our wishes, that is success over our Enemys & the Support & prosperity of these Provinces.
Genl Forbes has been pleasd to Release all the prisoners in the Fort & the different Corps are to send for them accordingly.


Details for Guards
C.
S.
S.
C.
P.


H.


1
1
28


1 Vs.

1
1
1
12


2 [Vs.]
1
1
2
1
30


3 B. P.


1
1
11



1
2
5
4
81


Detachmts & Provosts







H.

1
2

52


1 [V.]
1
2
2
1
22


2 [V.]

1
3

57


3 B. P.
1
2
2

21



2
6
9
1
152



Fatigues







H.




6


1 [V.]




3


2 [V.]


1

7


3 B. P.




4





1

20


